UNITED STATES DISTRICT COURT pesgengyey say tana waren
SOUTHERN DISTRICT OF NEW YORK i oe

 

 

 

 

 

xX ‘ IOUMEWS
LAURI A. BUCHANAN, as Co-Administrator for: 3 BR ALEC ¥ RONIC ALLY TILED
the Estate of CYDNEY BUCHANAN, Minor, ; i DOC Hr 1. At
Deceased : a Ay.
’ TV DATE a ui :
Plaintiffs, ; hymen caste DD !
\ ORDER OF PARTIAL |
, ' DISMISSAL
FREDERICK R. HESSE, M.D.; BRYAN :
QUACKENBUSH, RN.; LISA SCHALKHAM; 18 CV 1566 (VB)
RUNDA NESHEIWAT; LIBERTY
MANAGEMENT, INC. d/b/a ARMS ACRES,
INC., and ARMS ACRES, INC,
Defendants.
Xx

 

The Court has been advised that plaintiff and defendants Bryan Quackenbush, Lisa
Schalkham, Runda Nesheiwat, Liberty Management Inc. d/b/a Arms Acres Inc., and Arms Acres,
Inc., have reached a settlement of this case. Accordingly, it is hereby ORDERED that this action is
dismissed without costs, and without prejudice to the right to restore the action to the Court’s
calendar, as to Bryan Quackenbush, Lisa Schalkham, Runda Nesheiwat, Liberty Management Inc.
d/b/a Arms Acres Inc., and Arms Acres, Inc., only. Any application to restore the action must be
made by no later than May 18, 2020. To be clear, any application to restore the action must be filed
by May 18, 2020, and any application to restore the action filed thereafter may be denied solely on
the basis that it is untimely.

The Clerk is instructed to terminate defendants Bryan Quackenbush, Lisa Schalkham, Runda
Nesheiwat, Liberty Management Inc. d/b/a Arms Acres Inc., and Arms Acres, Inc. from the docket.

Dated: March 18, 2020
White Plains, NY SO au

 

Vincent L. Briccetti
United States District Judge
